UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-2528



KHIN WIN KYI,

                                                          Petitioner,

          versus


JOHN ASHCROFT,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-512-771)


Submitted:   August 30, 2004            Decided:   September 16, 2004


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore N. Cox, New York, New York, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Donald E. Keener, Deputy
Director, John Andre, Senior Litigation Counsel, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Khin Win Kyi, a native and citizen of Burma, petitions

for    review    of   an    order   of   the   Board      of   Immigration   Appeals

affirming       the    Immigration       Judge’s     (IJ)      denial   of   asylum,

withholding of removal, and protection under the Convention Against

Torture. For the reasons discussed below, we deny the petition for

review.

             Kyi asserts that she established her eligibility for

asylum by showing past persecution and a well-founded fear of

future persecution.         To obtain reversal of a determination denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail    to   find     the   requisite     fear     of    persecution.”       INS   v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                   We have reviewed the

evidence of record and conclude that Kyi fails to show that the

evidence compels a contrary result.                Accordingly, we cannot grant

the relief that Kyi seeks.

             Additionally, we uphold the denial of Kyi’s application

for withholding of removal.               The standard for withholding of

removal is more stringent than that for granting asylum.                     Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999).                 To qualify for withholding

of removal, an applicant must demonstrate “a clear probability of

persecution.”         INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

Because Kyi fails to show she is eligible for asylum, she cannot


                                         - 2 -
meet the higher standard for withholding of removal.         Finally, we

uphold the denial of Kyi’s application for relief pursuant to the

Convention Against Torture.       See 8 C.F.R. § 16(c) (2004).

           We thus deny the petition for review.         We dispense with

oral   argument   because   the    facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          PETITION DENIED




                                   - 3 -